Case 4:17-cv-02818 Document 38-17 Filed on 01/16/19 in TXSD Page 1 of 5




     EXHIBIT G




                                                        APPENDIX 0141
     Case 4:17-cv-02818 Document 38-17 Filed on 01/16/19 in TXSD Page 2 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

RELIAST AR LIFE INSURANCE                     §
COMPANY,                                      §
                                              §
        Plaintiff,                            §
                                              §
V.                                            §       C.A. No.4:17-CV-02818
                                              §
                                              §
TRANG VU,                                     §
P.T., a minor and D.T., a minor               §
        Defendants.                           §

       DEFENDANT, ITANI MILLENl's OBJECTIONS, ANSWERS AND
 RESPONSES TO DEFENDANTS-CROSS-PLAINTIFFS, P.T., A MINOR, AND D.T., A
            MINOR's FIRST SET OF INTERROGATORIES AND
                  FIRST REQUEST FOR PRODUCTION

TO:     Defendant/Cross-Plaintiffs, P.T. and D.T., minors, by and through their attorneys ofrecord,
        Ms. Megan C. Moore, RUSTY HARDIN & ASSOCIATES, LLP, 5 Houston Center, 1401
        McKinney St., Suite 2250, Houston, Texas 77010.

        Defendant, ITANI MILLEN!, hereby files his Objections, Answers and Responses to

Defendant/Cross-Plaintiffs, P.T. and D.T., minors' First Set of Interrogatories and First Request for

Production served to him by the Defendant/Cross-Plaintiffs.




                                                  l



                                                                             APPENDIX 0142
   Case 4:17-cv-02818 Document 38-17 Filed on 01/16/19 in TXSD Page 3 of 5



                                                     Respectfully Submitted,

                                                     THE CALLAHAN LAW FIRM




                                                     Texas Bar No. 24031768
                                                     Federal Bar No. 30621
                                                     THE CALLAHAN LAW FIRM
                                                     440 Lou isiana Street, Suite 2050
                                                     Houston, Texas 77002
                                                     (713) 224-9000
                                                     (713) 224-9001 (fax)
                                                      Emai I: efiling@thecallahanlawfom.com

                                                     ATTORNEYS            FOR         COUNTER-
                                                     PLAINTIFFS

                                CERTIFICATE OF SERVICE

       I hereby certify that on October $\..',-... , 2018, a true and correct copy of the above and
foregoing was served upon opposing counsel listed below via certified mail.


       Ms. Megan C. Moore
       RUSTY HARDIN & ASSOCIATES, LLP
       5 Houston Center, 1401 McKinney St., Suite 2250
       Houston, Texas 77010




                                                 2



                                                                           APPENDIX 0143
   Case 4:17-cv-02818 Document 38-17 Filed on 01/16/19 in TXSD Page 4 of 5



               Name of Employer               Raider Express
               Address                        2400Cold Springs Road
                                              Fort Worth, Texas 76106
               Dates of Employment :          2017 - 2018
               Job Title                      CDLdriver
               Reason for leaving             I completed my training.

               Name of Employer               Schneider Trucking
               Address                        numerous locations
               Dates of Employment :          2018 - present
               Job Title                      CDL driver
               Reason for leaving             I was looking for a permanent emp loyment in the
                                              trucking business.


INTERROGATORY NO. 2:
Identify any businesses in which you have had an ownership interest in whole or in part.

ANSWER:        I had an interest in Signature Beauty Shop.


INTERROGATORY NO. 3:
Why did you change your name and why did you choose ''Itani Milleni"?

OBJECTION: The question is overly broad and not reasonably limited in time or scope to matters
          relevant to this lawsuit. Subject to the foregoing objection and without waiving
          same, Defendant responds as follows:

ANSWER:        My wife had passed away on July 20, 2015 and I had troub le recovering from my loss
               and I believed a new name would help with the healing process. I chose "Itani
               Milleni" because I had read a scientific document about space and the universe online
               and I found some peace and serenity. The author of the scientific document that I
               read was named Itani M illeni.


INTERROGATORY NO. 4:
Did you hit, choke, or otherwise physically assault Tuyet Tran at any point between August I, 2001,
and July 21, 2015? If your answer to this question is anything other than an unqualified "no," please
describe the fo llowing regarding each such incident:

           a. The date and time of the incident;
           b. The location of where the incident took place;
           c. The identity of any persons who witnessed the incident;

                                                 4



                                                                             APPENDIX 0144
   Case 4:17-cv-02818 Document 38-17 Filed on 01/16/19 in TXSD Page 5 of 5



           d. What provoked the incident;
           e. Whether the police were called in response the incident; and
           f.   Whether Tuyet Tran received medical treatment because of the incident.

ANSWER:         Yes, about 12 years ago, when we lived at 19822 Hidden Shadow Labe, Cypress,
                Texas. Thad an argument with my wife in regards to hiding my children from me.
                At the time of the incident, my children were in bed asleep and my wife and I were
                alone in the house and we were arguing. The police were called to the residence but
                neither my wife nor I were anested or charged. My w ife did not need any medical
                treatment.


INTERROGATORY NO. 5:
Did you kill Tuyet Tran?

ANSWER:         I did not kill Tuyet Tran, my wife.


INTERROGATORY NO. 6:
If your answer to Interrogatory No. 5 was "no," who do you believe is responsible for the death of
Tuyet Tran and what is the factual basis for your belief?

ANSWER:         I believe my wife was killed by burglars.


INTERROGATORY NO. 7:
Identify any tenants living at 9226 Sandstone, Houston, TX 77036, while you were married to Tuyet
Tran.

ANSWER:         The occupants that resided at 9226 Sandstone where myself, my wife, my two
                children and a roommate by the name of Robbins Mitchell.


INTERROGATORY NO. 8:
State the home telephone or mobile phone numbers for any personal phones used by (I) you; (2)
Tuyet Tran; or (3) Minor Defendants in 2015.

ANSWER:         My phone number is (713) 992-6864. I cannot remember my wife's number but my
                children's phone number is (281) 221-7714.




                                                 5



                                                                           APPENDIX 0145
